343 S.W.3d 772 (2011)
Anthony Lamar WEST, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 71894.
Missouri Court of Appeals, Western District.
August 2, 2011.
Laura G. Martin, Kansas City, MO, for Appellant.
Daniel N. McPherson, Jefferson City, MO, for Respondent.
Before JOSEPH M. ELLIS, P.J., VICTOR C. HOWARD, and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM:
Mr. Anthony West appeals the denial of his post-conviction relief motion under Rule 24.035.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).